NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

MARCUS A. MALONE,
Petitioner,

V.

MERIT SYSTEMS PROTECTION BOARD,
Respondent.

2012-3036

Petition for review of the Merit Systems Protection
Board in case no. CH122111U()78-W-1.

ON MOTION

ORDER

The Merit Systerns Protection Board moves for a 14-
day extension of time, until June 6, 2012, to Ele its re-
sponse brief.

Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted.

MALONE V. MSPB 2

FOR THE CoURT

   !s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Marcus A. Ma1one

Katherine M. Sinith, Esq.
s21

FlLED
"'Sw'r}‘é‘é‘é§€r'».‘i’i"é»"§%‘\?r?°“
MAY 24 2012
JAN HURBA|.Y

CLERK